UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 12, 2007 THE EMPIRE DISTRICT ELECTRIC COMPANY (Exact name of registrant as specified in its charter) Kansas (State or other jurisdiction of incorporation) 1-3368 44-0236370 (Commission File Number) (IRS Employer Identification Number) 602 Joplin Street, Joplin, Missouri 64801 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (417) 625-5100 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 8 — OTHER EVENTS Item 8.01. Other Events. On December12, 2007, The Empire District Electric Company (“Empire”) completed a public offering of 3,000,000 shares of common stock.Attached hereto as Exhibit5.1 is an opinion of Anderson& Byrd, LLP regarding the legality of Empire’s issuance and sale of 3,000,000 shares of common stock, which exhibit is incorporated by reference herein.This exhibit is filed herewith pursuant to Item 601 of Regulation S-K under the Securities Act of 1933 in lieu of filing as an exhibit to Empire’s registration statement on FormS-3 (File No.333-129069), and, as this current report on Form8-K is incorporated by reference in such registration statement, is set forth in full in such registration statement. SECTION9 — FINANCIAL STATEMENTS AND EXHIBITS Item 9.01. Financial Statements and Exhibits. (d)Exhibits. The following exhibit is filed herewith: ExhibitNo. Description 5.1 Opinion of Anderson& Byrd, LLP regarding the legality of Empire’s issuance and sale of 3,000,000 shares of common stock. This exhibit is filed herewith pursuant to Item 601 of Regulation S-K under the Securities Act of 1933 in lieu of filing as an exhibit to Empire’s registration statement on FormS-3 (File No.333-129069), and, as this current report on Form8-K is incorporated by reference in such registration statement, is set forth in full in such registration statement. 23.1 Consent of Anderson& Byrd, LLP (included in Exhibit 5.1 above). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE EMPIRE DISTRICT ELECTRIC COMPANY By/s/Gregory A. Knapp Name: Gregory A. Knapp Title: Vice President – Finance & Chief Financial Officer Dated: December 12, 2007 ExhibitIndex Exhibit Number Description 5.1 Opinion of Anderson& Byrd, LLP regarding the legality of Empire’s issuance and sale of 3,000,000 shares of common stock. This exhibit is filed herewith pursuant to Item 601 of Regulation S-K under the Securities Act of 1933 in lieu of filing as an exhibit to Empire’s registration statement on FormS-3 (File No.333-129069), and, as this current report on Form8-K is incorporated by reference in such registration statement, is set forth in full in such registration statement. 23.1 Consent of Anderson& Byrd, LLP (included in Exhibit 5.1 above).
